Citation Nr: 0212674	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  01-03 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUE

Entitlement to an effective date earlier than August 14, 
1998, for the granting of service connection for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel
INTRODUCTION

The veteran had active military service from January 1966 to 
January 1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2000 rating decision.  On May 20, 
2002, a hearing was held in Los Angeles, California, before 
the undersigned, who is a member of the Board rendering the 
final determination in this claim and who was designated by 
the Chairman of the Board to conduct that hearing, pursuant 
to  38 U.S.C.A. § 7107(c) (West Supp. 2002).


FINDINGS OF FACT

1.  On May 15, 1995, the veteran filed a formal claim for 
service connection for PTSD.  

2.  In a December 1995 rating decision, the RO considered all 
of the evidence then of record and denied the veteran's claim 
of entitlement to service connection for PTSD.  The veteran 
did not file a notice of disagreement within one year of 
having been sent notice of that rating decision.

3.  On August 14, 1998, the veteran telephoned the RO and 
said he wanted to reopen his claim for service connection for 
PTSD.  A Report of Contact documenting this conversation was 
associated with the claims file. 

4.  By a March 2000 rating decision, the RO granted service 
connection for PTSD, and assigned a 10 percent rating, 
effective from August 14, 1998.




CONCLUSIONS OF LAW

1.  The December 1995 rating decision denying service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (c) (West 
1991); 38 C.F.R. § 20.302 (2001).

2.  An effective date earlier than August 14, 1998, for the 
granting of service connection for PTSD, is not warranted.  
38 U.S.C.A. § 5110(a), (b)(1) (West 1991); 38 C.F.R. 
§§ 3.151, 3.155, 3.400 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim for earlier effective date

On a VA Form 21-526 associated with the claims file on May 
16, 1995, the veteran sought service connection for PTSD.  

The veteran was apparently scheduled for a VA PTSD 
examination in November 1995.  Although a copy of the letter 
advising the veteran of this examination is not in the claims 
file, a Report of Contact form dated on November 21, 1995, 
indicates that the veteran telephoned the RO and said he 
could not report for an examination on "11-2-95" due to a 
conflict with his employment hours.  He asked that the 
examination be rescheduled.  The veteran later testified that 
this examination was never rescheduled.  The record also 
contains a Report of Contact form dated on November 22, 1995 
- apparently completed by a VA medical center -- which also 
indicates that the veteran had called to cancel his 
examination.  This form also contains a checkmark to indicate 
that the veteran had withdrawn his claim.  

In a December 1995 rating decision, the RO considered the 
claim for service connection for PTSD.  While it was noted 
that the veteran had not reported for a VA examination and 
had reportedly withdrawn his claim, the RO also proceeded to 
adjudicate the claim on its merits.  Service connection was 
denied because there was no evidence of a diagnosis of PTSD.  

In a letter dated on December 11, 1995, the veteran was 
advised of the rating decision denying service connection for 
PTSD, as well as of his rights regarding the appeal of an 
adverse decision.  At his Board hearing in May 2002, the 
veteran confirmed that he received this letter.  

In a Report of Contact form dated on August 14, 1998, it was 
noted that the veteran had telephoned and said he planned to 
reopen his claim for service connection for PTSD.  He asked 
that his telephone call be considered as an informal claim. 

By a March 2000 rating decision, the RO granted service 
connection for PTSD, and assigned a noncompensable rating 
effective from August 14, 1998.  

In written statements filed in April 2000, June 2000, 
November 2000, February 2001, and April 2001, and at his 
Board hearing, the veteran strongly denied that he had 
withdrawn his claim for service connection in November 1995.  
He asserted that he had been prevented from being evaluated 
for PTSD in 1995, and that he had decided not to pursue his 
claim for three years thereafter, because he was infuriated 
at the way the claim had been handled.

The effective date of an award is generally the date of 
receipt of a claim (or informal claim where appropriate), or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a) (West 1991); 38 C.F.R. § 3.400 (2001).  More 
specifically, the effective date of an award of disability 
compensation for direct service connection is the day 
following separation from active service or the date 
entitlement arose, if the claim was received within one year 
after separation from service; otherwise, it is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(b)(1) (West 1991); 38 C.F.R. 
§ 3.400(b)(2)(i) (2001).  The veteran in this case did not 
file a claim for service connection for PTSD within the first 
post-service year, so that provision does not avail him of an 
earlier effective date. 

Rather, the veteran first filed his claim for service 
connection for PTSD on May 16, 1995, and this claim was 
eventually denied - on the merits - by the RO in the December 
1995 rating decision.  The Board concludes that the December 
1995 rating decision is final.  This is so because the 
veteran (who admits he received the December 1995 notice 
letter) did not file a notice of disagreement with that 
decision within one year.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302(a), 20.1103 
(2001).  

Thus, when service connection for PTSD was finally granted by 
the March 2000 rating decision, it was based on a reopened 
claim (i.e., the informal claim the veteran made by telephone 
on August 14, 1998).  The effective date of a reopened claim 
is the date of receipt of claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii) 
(2001).  Therefore, the earliest date that may be assigned 
for the award of service connection and compensation for the 
veteran's PTSD is the date of receipt of his informal claim 
on August 14, 1998.  38 C.F.R. §§ 3.155, 3.400(b)(2)(i) 
(2001).  

The Board acknowledges the veteran's assertions that he never 
actually withdrew his claim for PTSD, contrary to the 
checkmark on the Report of Contact dated on November 22, 
1995.  This, however, is not determinative.  The RO 
nevertheless considered service connection for PTSD on the 
merits in its December 1995 rating decision.  The veteran was 
notified of this rating decision and, unfortunately, chose 
not to appeal it.  Consequently, that decision is final.  The 
law is dispositive, and the claim concerning an effective 
date prior to August 14, 1998, for the grant of service 
connection for PTSD, must be denied due to a lack of 
entitlement under the law. See Sabonis v. Brown, 6 Vet. App. 
426 (1994).

II. Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of this claim, there was a substantial 
change in the law.  On November 9, 2000, the President signed 
into law the VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West Supp. 2002).  Among other things, 
this law redefines the obligations of VA with respect to the 
duty to notify and assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2002). 

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments relating to claims to reopen previously denied 
claims, which are not pertinent to the current appeal.

VA has a duty to provide a claim form and notify the veteran 
and his representative of any information and evidence needed 
to substantiate and complete a claim.  38 U.S.C.A. §§ 5102 
and 5103 (West Supp. 2002); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(b)); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and its 
implementing regulation, 38 C.F.R. § 3.159, require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which, if any, will be 
retrieved by the Secretary).  The substantial completeness of 
the veteran's application for an earlier effective date (as 
manifested in a November 2000 letter) is not at issue.

In January 2001, the RO sent the veteran a cover letter with 
the March 2000 rating decision referencing the evidence 
needed to establish an earlier effective date for service 
connection.  (A copy of this cover letter is not associated 
with the claims file, but the veteran indicated in a February 
2001 letter that he had received it).  A statement of the 
case was sent in March 2001, which provided the veteran with 
the laws and regulations pertinent to his claim, and 
discussed the relevant evidence.  Together, these documents 
have listed the evidence considered, the legal criteria for 
determining whether an earlier effective date could be 
granted, and the analysis of the facts as applied to those 
criteria, thereby clearly informing the veteran of the 
information and evidence necessary to substantiate his claim 
for an earlier effective date.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)).  
This claim for an earlier effective date is essentially a 
legal one, and the record shows that the RO considered all 
the relevant records (the veteran's original claims form, the 
Report of Contact forms, and various other written statements 
submitted by the veteran).  The veteran has not indicated 
that there are any outstanding records to be considered.  

The veteran has also testified about his claim before a Board 
member.  The copy of this transcript has been associated with 
the claims file and was carefully reviewed.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. §  5103A(d) (West Supp. 2002); 66 Fed. Reg. 45,620, 
45,631 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(c)(4)).  Since the question in this case is 
purely legal, no such examination or medical opinion is 
necessary. 

The applicable requirements of the VCAA have been 
substantially met by the RO, and there are no areas in which 
further development may be fruitful.  There would be no 
possible benefit to remanding this case to the RO, or to 
otherwise conduct any other development.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis at 430 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

Furthermore, adjudication of this appeal, without referral to 
the RO for initial consideration under VCAA, poses no harm or 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92.  The Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the veteran because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.


ORDER

Entitlement to an effective date earlier than August 14, 
1998, for the granting of service connection for PTSD, is 
denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

